United States Court of Appeals
                       For the First Circuit


Nos. 14-2318
                 LIZBETH PATRICIA VELERIO-RAMIREZ,

                            Petitioner,

                                 v.

                         LORETTA E. LYNCH,*
               Attorney General of the United States,

                            Respondent.




                            ERRATA SHEET

     The opinion of this Court issued on December 11, 2015, is
amended as follows:

     On page 7, note 5, "CAT" is replaced with ""CAT"".

     On page 10, line 15, "8 U.S.C. 1253(h)(2)" is replaced with
"8 U.S.C. § 1253(h)(2)".




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney
General Eric H. Holder, Jr., as the respondent.